 In-theMatter of KEN-RAD TUBE AND LAMP CORPORATIONandUNITEDELECTRICAL, RADIO, AND MACHINE WORKERS OF AMERICA, CIOIn the Matter of KEN-RAD TUBE AND LAMP CORPORATIONandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFLCases Nos. 14-C-968 and 14-C-1005, respectively.-Decided Jim e 2, 1945DECISIONANDORDER-On January 19, 1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceedings,finding that the respondent had engagedin and was engaging in certain unfair labor practices affecting commerceand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Report an-nexed hereto.Thereafter, the U. A. W.-A. F. L. filed exceptions to the In-termediate Report and a supporting brief. Pursuant to notice to all parties,oral argument,requestedby the U. A. W.-A. F. L., washeld before theBoard at Washington, D. C., on May 3, 1945. The U. A. W.-A. F. L. andthe U. E. were represented by counsel and participated in the oral argu-ment. The respondent and the I. A.M. (lid not appear.The Board hasreviewed the rulings of the Trial Examiner made at the hearing and findsthat no prejudicial error was committed. The rulings are hereby affirmed.Upon consideration of the entire record,including the Intermediate Report,the exceptions and brief, and a communication from counsel for theU. A. W.-A. F. L., dated May 7,1945, we adopt the findings, conclusions,and recommendations of the Trial Examiner,except insofar as they areinconsistent with our findings,conclusions,and order hereinafter set forth.1.On May 16, 1944, the respondentand the U. A. W.-A. F L. executedfour separate contracts covering, respectively,employeesof its Tell City,Rockport,Huntingburg, and Bowling'Green plants,which extended exclu-62N.L R.B,No 521 22l)ECtblutv'S OF !NATIONAL LABul KI,i,A't'1ONS BOAR—sive recognition to the U. A. W.-A. F. L. at each plant. The substantive pro-visions of the contracts are identical.' The Board's complaintalleges insubstance that the four contracts are invalid and constitute illegal assistanceto the U. A. W.-A. F. L inasmuch as the U. A. W.-A. F. L. did not repre-sent a majority of the employees in any of the bargaining units covered- bythe contracts as of the date of their execution and thus was not entitled torecognition as exclusive bargaining representative.On June 8, 1944, a field organizer of the U. E. filed a charge alleging thatthe respondent had, on or about -May 18, 1944, entered into a written agree-ment with the U. A. W.-A. F. L., covering the respondent's employees at itsBowling Green, Rockport, and Huntingburg plants, and thereby encouragedmembership in the A. F. L. On August 14, 1944, an employee of the re-spondent's Rockport plant filed a charge containing substantially identicalallegations with respect to the Rockport plant. On August 16, 1944, an em-ployee of the respondent's Huntingburg plant filed a similar charge involvingthe respondent's Huntingburg plant. On September 30, 1944, an employee ofthe respondent's Bowling Green plant filed a charge alleging that on orabout flay 16, 1944, the respondent entered into separate "closed-shop"contracts with the U. A. W.-A. F. L. covering the respondent's employeesat its Tell City, Rockport, Huntingburg, and Bowling Green plants, not-withstanding the fact that the U. A. W.-A. F. L. did not represent a majorityof the employees in the bargaining units covered by such contracts? OnOctober 1, 1944, an employee of the respondent's plant at Tell City filed acharge identical in substance to the above charge.' On October 1, 1944, afield organizer of the U. E. amended the U. E.'s charge of June 8, 1944. TheU E 's anlended charge is identical in substance to the September 30 andOctober 1 charges filed by individual employees of the respondent. On Octo-ber 17. 1944, a Grand Lodge representative. of the I. A. M. filed a chargewhich also is identical in substance to the amended charge of the U. E.Since the contracts were executed on May 16, 1944, and onlythe chargea,, to the Rockport plant was filed by an individual employee within the3-month period as provided by the National Labor Relations AppropriationiA fifthseparate contract,made at the same time, covering employees of the respondent'sOwens-boro plants.withsubstantially identical provisions,is not in issue here since admittedlythe U A W -A F L wasthe certified bargaining representative of the employees at the Owensboro plantsIn fact, the contracts do not contain closed-shop provisions They provide that employees who havejoined and those who they eafter join shall maintain membership in the UA w.-A F.L , and forautomatic check-off of dues of membersS The charges mentioned above, dated August 12 and 16,September 30, and October1,1944,respectively,do not appear in the record but are in the Board's confidential files In accordance withBoard policy and practice,such charges are not made available to the public in order to protectemployees who file them against possible reprisals KEN-RAD TUBE AND LADIP CORPORATION23Act of 1945,' hereinafter referred to as the "rider,"- the rider is a bar tothis proceeding as to the three remaining plants unless there was no conypliance with its posting requirements.There is no evidence in the record that any notice relative to the Tell Citycontract was ever posted.William Burlew, manager of the Rockport andHuntingburg plants, testified that, on or about June 1, 1944, notices wereposted at the Rockport and Huntingburg plants, and that they remainedposted approximately 2 or 3 weeks. Identical notices were posted at theBowling Green plant on or about May 29, 1944, but these notices were notposted for the 3-month period required by the "rider.)' The notices, postedat the four plants, contained a general announcement of wage increases andretroactive pay as provided in the contracts executed on May 16, 1944, andcontained no more than a single reference to the contracts, as follows : "Theabove wage increases are made pursuant to contract between the Companyand the U. A. W.-A. F. L., Local No. 783 pursuant to the joint application ofsaid parties to the NationalWar Labor Board for authority to put saidincreasesinto effect and pursuant to the directive of said Board of May 23,1944, authorizing such increases." The notices contained no mention, asrequired by the "rider," "as to the location at an accessible place of suchagreement where said agreement shall be open for inspection by any inter-ested person." Mimeographed copies of the Bowling Green contract wereposted contemporaneously with the notices at the.Bowling Green plant," andapproximately 2 or-3 weeks later, printed copies of the Bowling Greencontract were distributed, on one morning in June 1944, by the U. A. W -A. F. L. representatives to employees at the Bowling Green plant entrances.'ft also appears that printed copies of the respective contracts were mailedby the U. A. W.-A. F. L. to employees of the Tell City, Rockport, and Hun t-ingburg plants on or about June 15, 1944, and that sometime in the latter'The pertinent language of the 1945 Appropriations Act is as followsNo part of the funds appropriated in this title shall be used in any way in connection with acomplaint case arising over an agreement,or a renewal thereof, between management and laborwhich has been in existenceforthreemonths or longer without complaint being filed by anemployee or employees of such plant;Provided,That, hereafter,notice of such agreement, orrenewal thereof,shall have been posted in the plant affected for said period of three months, saidnotice containing information as to the location at an accessible place of such agreement wheicsaid agreement shall be open for inspection by any interested person .. .In a ruling of the Comptroller General of the United States,No. B-47778,dated March14, 1945, hestated that"a strictly literal mterpretation'of the word 'hereafter'[as used in the 1945 rider] wouldproduce an unjust and absurd result at variance with the primary purpose of the riders[1944 and1945] as a whole,"and ruled that the word "hereafter"isused in the 1945 rider in the same senseas it was used in the 1944 rider and thus relates back to July 1, 1943, the effective date of the 1944riderConsequently,the posting requirements of the 1945 rider apply to the four contracts involvedin this proceeding,notwithstanding the fact that they were executed prior to the effective date of the1945 rider,since they were executed afterJuly 1,1943.' A number of witnesses testified without contradiction that the notices with respect to the BowlingGreen plant were posted from 2.8 weeks However, there was no evidence that auy of the noticeswere posted for more than 8 weeks"The copies of the contracts remained posted for the same length of time as the notices4 Several employees of the respondent'sBowling Gicen plant credibly testified that they neverreceived any copy of thiscontract 24DECISIONSOF NATIONALLABOR RELATIONS BOARDpart of June,the respondent began distribution of printed pamphlets con-taining copies of the contracts at all four plants to new employees as theywere employed by the respondent.However, itdoes not affirmatively appearthat all employees at the respondent's four plants received a copy of anysuch contracts or had knowledge of their existence.Like the Trial Examiner, we find that the notices do not constitute com-pliance with the posting requirement in that the notices were inadequate asto content and were not posted for a 3-month period.Thus the notices didnot afford constructive notice of the contracts as required by the rider. Wealso find that the distribution of copies of the contract did not give the em-ployees actual notice of the contract since we are constrained to infer thatnot every employee,including both old and newly hired,'received copies ofthe contract during any3-monthperiod prior to the filing of any charge inthis proceeding,particularly in view of the gap in the interim between June15 and the time when the respondent began distribution of copies of thecontract to newly hired employees.2.Like the TrialExaminer, we find that the respondent assisted theU. A. W.-A. F. L. byexecution of the four exclusive recognition contractswith the U.A.W.-A.F.L. onMay 16, 1944,covering the respondent's TellCity.Rockport,Huntingburg,and Bowling Green plants because theU. A. W.-A. F. L. didnot represent a majority of the employees at each ofthese plants at the time of execution of the contracts.The evidence pre-sented by the Board,set forth in the Intermediate Report, established aprimafaciecase that the U.A.W.-A. F. L. didnot represent a majority ofthe respondent's employees at each of the four plants involved at the timeof the execution of the contracts.It then became incumbent upon the re-spondentor the U. A. W.-A. F. L. to come forwardwith evidence in refuta-tion,or, to establish its majority status. This. theyfailed to do.The respond-ent and theU. A. W.-A. F. L. admitthat no proofof the U. A. W.-A. F. L.'smajority status at any of the four plants was ever submitted to the respond-ent e Rather, the U. A. W.-A. F.L. contends,as its witnesses testified. thatbecause of a rapid turn-over of the respondent's employees, the U A. W.-A. F. L. had accumulated a large number of representation cards of employ-ees who had terminated their employment with the respondent and that,upon inauguration of a check-off of dues under the contractsin July orAugust1944,itdestroyed the cards of those persons whose employmentwith the respondent had terminated,and accordinglyitwas unable to sub-mit to the Board at the hearing any proof of its majority statusas of May16, 1944.We find the testimony as to the alleged destruction of the cardsto be unworthy of credit. InMay 1944,at a time when,according to the8Indeed,among other things,the U A. W -A F L madea weak showing as to representation atthe hearing in the representation case in connectionwith the Tell City plant, and the U E subse-quently won the election in that plant It is significantthatthe conhactsas tothe three remainingplants, as well as that coveringthe Tell Cityplant, were executed at one time as part of a singletransaction. KEN-RAD TUBE AND LAMP CORPORATION25U. A. W.-A. F. L., the alleged cards were in existence the respondent de-manded proof of the U. A. WV.-A. F. L.'s claim to majority status, and theU A. W.-A. F. 1, refused to produce any proof thereof. If the U. A. W.-A. F. L. had had the necessary number of cards at that time, we think itlikely that they would have been submitted to the respondent or to an irn-partial third party for a check. The U. A. W.-A. F. L.'s refusal to produceproof of its majority status at the time of the execution of the contract con-vinces us, and we find, that the U. A. W.-A. F. L. did not have the necessarynumber of cards to establish majority status of any of the four plants at thetime of the execution of the four contracts.3.The Trial Examiner recommended in the Intermediate Report that therespondent be required to reimburse its employees for membership clues orfees deducted from their wages on behalf of the U. A W -A. F. L. pursuantto the check-off provisions of the contracts. We shall not require the respond-ent to reimburse the employees for such paymentsMembership in theU. A. W.-A. F. L. was not imposed by the contracts as a condition of em-ployment, except that the contracts required those who had joined and thosewho joined in the future to maintain membership for the duration of thecontracts, however, such employees joined in the first instance voluntarily;and there is no evidence that the respondent in any other manner coercedinenibersInp in or payment of clues to the U. A. W.-A. F. L."ORDERUpon the entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act,the National Labor Relations Board herebyorders that the respondent,Ken-Rad Tube and Lamp Corporation,BowlingGreen, Kentucky,and Rockport,Huntingburg, and Tell City,Indiana, itsofficers,agents,successors,and assigns shall:1.Cease and desist from :(a) Recognizing United Automobile Workers of America,affiliated withthe American Federation of Labor, as the representative of any of theemployees of itsTell City,Rockport,Huntingburg, and Bowling Greenplants,for the purpose of dealing with the respondent concerning griev-ances, labor disputes, wages,rates of pay, hours of employment,or otherconditions of employment,unless and until certified as such representativeby the Board;(b)Giving effect to its contracts.(datedMay 16,1944,withUnitedAutomobile Workers of America, affiliated with the American Federationof Labor,covering employees ofitsTell City,Rockport,Huntingburg, andBowling Green plants,respectively,or to any modification,extension, sup-plement, or renewal thereof, or any superseding contract which may nowhe in force :sCf.Virginia Electric andPowerCompanyvN L R B,319 U S 533,N L R B v Balti-more Tranvit Co,140 F. (2d) 51 (C C A 4). 26DECISIONS OFNATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds will effec-tuate the policies of the Act :(a)Withdraw all recognition from United Automobile Workers ofAmerica, affiliated with the American Federation of Labor, as representa-tive of any of the employees of its Tell City, Rockport, Huntingburg, and13owling Green plants, for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, at any and all of the aforesaidplants unless Wand until certified as such representative by the Board;(b) Post at its plants at Bowling Green, Rockport, Huntingburg, and'f'ellCity, copies of the notice attached hereto, marked "Appendix A."Lopies of said notice, to be furnished by the Regional Director of the Elev-enth Region, shall, after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Eleventh Region in writing,ithm ten (10) days from the date.of this Order, what steps the respondenthas taken to comply herewith.IMR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor Organizations, to join or assist United Electrical, Radio andMachine Workers of America, CIO, or International Association ofMachinists, A. F. L., or any other labor organization, to bargain col-lectively through representatives- of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othernnttial aid or protection. All our employees are free to become orremain members of this union, or any other labor organization.We hereby further notify all our employees that we no longer recognizethe United Automobile Workers of America, A. F. L., as the representativeof, any of our employees at our Tell City. Rockport, Huntingburg, andBowling Green plants, for the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, or other KEN-RAD TUBE AND LAMP CORPORATION27conditions of employment,unless and until certified as such representativeby the Board.We also hereby notify all our employees that we no longer will give anyeffect to our contracts.with United Automobile Workers of America,A. F. L., datedMay 16, 1944 covering employeesat our Tell City, Rockport.Huntingburg,and Bowling Green plants, or to any modification,extension,supplement,or renewal thereof, or to any superseding contractwhich mmiybe now in force.KEN-RAD TUBE ANDLAMP CORPORATIONEmployer)By(Representative)(Title)DatedThis notice must remain posted for 64 days from the date hereof, andmust not he altered, defaced, or covered by any other materialINTERMEDIATE REPORTMiss Helen F. Humphrey,andMr. Joseph Lepie,for the Board.Mr.Wilbur K Miller,andMr Robert S. Wagoner,ofOwensboro, Ky., for therespondent.Mr. James Payne,of Evansville, Ind., for United Electrical, Radio, and MachineWorkers of America, CIO.Mr.W. C Riley,of St. Louis, Mo., for International Association of Machinists,AFL.MD'.Morris WeintraubandMr. Peter G. Noll,of Cincinnati, Ohio, anddlr.McKin-ley Ralston,ofOwensboro, Ky., for United Automobile '" orkers of America, AFLSTATEMENT OF TIIE CASEUpon an amended charge duly filed by United Electrical, Radio, and Machine Work-ers of America, CIO, herein called UE, and a charge duly filed by International Asso-ciation of Machinists, AFL, herein called IAM, the National Labor Relations Board,herein called the Board, by the Regional Director for the Fourteenth Region (StLouis, Missouri), issued its complaint dated November 1, 1944,' against Ken-Rad Tubeand Lamp Corporation, herein called the respondent, alleging that the respondent hadengaged inand was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) of the National Labor Relations Act, 49 Stat 449, hereincalled the Act. Copies of the complaint, accompanied by notice of hearing, were dullserved upon the, respondent, the UE, the IAM, and United Automobile Workers ofAmerica, AFL, herein called UAW-AFL.With respect to the unfair labor practices, the complaint alleged in substance thatthe respondent, on or about May 16, 1944, entered into separate contracts with theUAW-AFL, recognizing the UAW-AFL as exclusive bargaining agent of employeesat itsTell City, Rockport and Huntingburg, Indiana, and Bowling Green, Kentucky,plants, respectively, notwithstanding that the UAW-AFL did not represent a majorityof employees in the bargainingunitsdesignated by the said contracts, that from May16, 1944, the respondent urged, persuaded, threatened, and warned its employees tobecome members of the UAW-AFL and to refrain from joining any other labororganizations ; that, by the foregoing course of conduct, the respondent established1On October 24, i944, the Boaid i9sued its order consolidating the two cases 28DECISIONSOF NATIONALLABOR RELATIONS BOARDsponsored, encouraged, supported, maintained and assisted the UAW-AFL at itsrespective plants as set forth above, and thereby interfered with, restrained, andcoerced its employees in violation of Section 8 (1) of the ActIn their respective duly filed answers, the respondent and the UAW-AFL admittedthe execution on May 16, 1944, of separate contracts covering the respective plants setforth above. The respondent admitted that it was "without knowledge" as to wether ornot the UAW-AFL represented a majority of employees in the bargaining units-cov-ered by the said contracts, buf otherwise denied all allegations of unfair labor practicesThe UAW-AFL denied the allegation that it did not represent a majority of employeesin the bargaining units coverd by the aforesaid contracts, and the further allegationsof respondent assistancePursuant to notice, a hearing was held before the undersigned, the Trial Examinerduly designated by the Chief Trial Examiner, at Owensboro, Kentucky, on November16, 17, and 18, 1944, and, after continuances granted upon application respectively oftheUAW-AFL and the respondent, at Bowling Green, Kentucky, on December 11and 12, 1944. All parties were represented and participated in the hearing. Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduce evidencehearing upon the issues was afforded all partiesAt the opening of the hearing, at the close of the Board's case, and upon the conclu-sion of the taking of testimony, the UAW-AFL moved for a dismissal of the complainton the ground that the proceeding was barred by the National Labor Relations Appro-priations Act of 1945.2 Ruling was reserved on the motion and it is now denied.' At theclose of the Board's case and upon conclusion of the taking of testimony, the UAW-AFL further moved for a dismissal of the complaint on the grounds that it was notsupported by substantial evidence. Ruling on the motion was reserved by the under-The pertinent language of the Appropriations Act follows"No part of the funds appropriated in this title shalt be used in any way in connection with acomplaint case arising over an agreement,or a renewal thereof,between management and laborwhich has been in existence for three months or longer without complaint being filed by anemployee or employees of such plant Provided,That,hereafter,notice of such agreement, or-renewal thereof, shall have been posted in the plant affected for said period of three months, saidnotice containing information as to the location at an accessible place of such agreement wheresaid agreement shall be open for inspection by any interested person * * *"The appropriations itder is not a substantive amendment to the Act but impresses a iii stationthe use of funds The contentionof the UAW-AFL thatthe Board is deprived of jurisdiction inthe present mattes because of the application of the appropriations'ridermust therefore fail (SeeN L R Bv 7lianpsoi,Pioducts,Inc,141F (2d) 704 (C C A 9) )Howcvci, the undersigned isfurthei convinced that the appropriations'rider is not applicable to the matter insolved herein, sincein the opinion of the undersigned,the proviso of the rider relative to the posting requirements was notcomplied with There is no evidence that any notice relative to the Tell City contract was ever postedWilliam Stanley Burlew,manager of the Rockport and Huntingburg plants, testified that on or aboutJune 1, 1944, notices were posted at these plants,and that they remained posted approximately twoor three weeks There was substantial evidence that an identical notice was posted at the BowlingGreen plant on or aboutMay 29, 1944It is clear,however,that this notice also was not posted forthe stipulated three months period The aforesaid notices contained a general announcement of wageincreases and retroactive pay as piovided for in the several contracts executed on May 16, 1944, butonly in the last paragraph was any specific mention made of the said contracts.The iefeience was inthe following language "The above wage increases are made pursuant to contract between the Com-pany and the UA 'N , A F L ,Local No 783 * * *" The notice contains no mention,as directed inthe proviso of the Appropriations Act, "as to the location at in accessible place of such agreementwhere said agreement shall be open for inspection by any interested person"There was substantialevidence that mmieogiaphed copies of the Bowling Green contract were posted contemporaneouslywith the notice at the Bowling Green plant, and that,later, ininted copies of the said contract weredishbittedby UAW-AFL representatives to employees at the plant entrances It also appears thatpirated copies of the respective contracts were mailed by theUAW-AFL toemployees of the otherplantsThe undersigned is convinced that the foicgoing does not iepresent the re(itined compliancewith the proviso of the ridei to the ApjnopiiationAct of 1944. KEN-RAD TUBE ANDLAMP CORPORATION29signed and it is disposed of in the body of this Report. Upon conclusion of the takingof testimony,the parties were advised that they might argue orally before,and filebriefs with,the undersigned The partieswaivedoral argument and a brief was there-after filed with the undersigned by counsel for the Board andthe UAW-AFL.Upon the entire record in the case,and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Ken-Rad Tube and Lamp Corporation, is a Delaware corporation,maintaining its principal place of business including two plants, at Owensboro, Ken-tucky.During a representative six months period, the respondent received at itsOwensboro plants raw materials valued at approximately $100,000, of which appeoxi-mately 90 percent was transported to its Owensboro plants in interstate commercefrom States other than the State of Kentucky During the same period, respondentcaused to be manufactured at its Owensboro plants products valued at in excess of$200,000, of which approximately 90 percent was transported from its Owensboroplants in interstate commerce to States other than the State of Kentucky.In addition to its Owensboro plants, respondent operates plants at Tell City, Indiana ;Rockport, Indiana, Huntingburg, Indiana; and Bowling Green, Kentucky; where itis engaged in the manufacture of radio tubes and radio tube parts.At its Tell City plant, respondent is engaged in the manufacture of glass tubes andassembled tube mounts under exclusive contracts with an agency of the United StatesGovernment. During a representative six months period, respondent shipped from itsOwensboro plants for use at its Tell City plant, raw materials valued at in excess of$50,000During the same period respondent shipped from its Tell City plant to itsOwensboro plant finished products valued at approximately $50,000.At its Rockport plant respondent is engaged in the manufacture of radio tube partsDuring a representative six months period, respondent shipped from its Owensboroplants for use at its Rockport plant raw materials valued at in excess of $20,000 Duringthe same period respondent shipped from its Rockport plant to its Owensboro plantfinished products valued at approximately $20,000.At its Huntingburg plant respondent is engaged in the manufacture of radio tubeparts. During a representative six months period, respondent shipped from its Owens-boro plant for use at its Huntingburg plant, raw materials valued at in excess of$40,000. During the same period respondent shipped from its Huntingburg plant to itsOwensboro plants, finished products valued at approximately $40,000At its Bowling Green plant respondent is engaged in the manufacture of radio tubesDuring a representative'six months period, respondent shipped from its Owensboroplants, for use at its Bowling Green plant, raw materials valued at in excess of $50,000.During the same period respondent shipped from its Bowling Green plant to its Owens-boro plants finished products valued at approximately $50,000Respondent is at present manufacturing materials used directly in the war effort.Respondent concedes that it is engaged in commerce within the meaning of theNational Labor Relations Act 4II_THE ORGANIZATIONS INVOLVEDUnited Electrical,Radio,andMachineWorkers ofAmerica,affiliatedwith theCongress of Industrial Organizations,International Association ofMachinists; and4Based on a stipulation entered into by counsel for the respondent and for the Board./ 3011KCtSIONS OF NATIONAL LABOR RELATIONS BOARDUnited AutomobileWorkers of America, respectively, affiliated with the AmericanFederation of Labor, are labor organizations admitting to membership employees ofh'-te reIII.THE UNFAIRLABOR PRACTICESA. BackgroundOn September 2, 1942, the UAW-AFL was certified by the Boardas bargainingrepresentative for production and maintenance employees of respondent's Owensboroplants, and on September 10, 1943, for the departmental maintenance employees of thesaid plants.' It appears that, from the date of its initial certification, the UAW-AFLattempted to negotiate a contract with respondent but efforts to reach an agreementfailed and the dispute was on November 21, 1942, certified to the National War LaborBoard. On July 22, 1943, the NWLB issued a directive order in the matter but it wasnot complied with. Following the said non-compliance and on March 22, 1944,a strikevote, conducted by the Board,was takenamong employees of the Owensboroplants,pursuant to the Smith-Connally Act,' with the result that a, majority of employeesvoted to strike. On April 14, 1944,pursuantto Presidential order, the United StatesGovernmentseized possessionof the Owensboro plants and on April 18, 1944, extendedthe seizure to all of respondent's plantsinvolved in this proceeding.On May 16, 1944, the respondent and the UAW-AFL reached an accordon a modi-fication of the NWLB's directive order. It was agreed that the back pay provided inthe NWLB's directive order should be denied employees whose employment had beenterminated, except those in the armed forces, and that the length of time employeescould be carried on respondent's pay roll at learner's rates should be extended beyondthat provided in the directive order. It was further agreed that provisions of the con-tract entered into between respondent and the UAW-AFL covering employees of theOwensboro plants, should be extended to employees of its plants at Tell City, Rockport,Huntingburg, and Bowling Green. On May 23, 1944, the NWLB approved the modifi-cation of its directive order agreed upon by the parties and authorized the extension ofwage and vacationprovisions of itsdirective order to the Tell City, Rockport, Hunt-ingburg, and Bowling Green plants. On May 25, 1944, the Government relinquishedpossession of respondent's plants.On May 16, 1944, the respondent and the UAW-AFL executed separate contractscovering, respectively, employees of the Tell City, Rockport, Huntingburg, and Bowl-ing Green plants. The substantive provisions of the contracts were identical. A separatecontract covering employees of the Owensboro plants, with identical substantive pro-visions, is not inissue sinceadmittedly the UAW-AFL was the duly certifiedbargain-ing representative of employees of the Owensboro plants. The Board alleges, however,that the respective contracts covering employees at the Tell City, Rockport, Hunting-burg, and Bowling Green plants, are invalid and constitute illegal assistance of theUAW-AFL, inasmuchas theUAW-AFL did not represent a majority of employeesin the bargaining units covered by the contractsas ofthe date the contracts wereentered into.B. The UAIF-AFL's majoritystatus asofMay 16, 19441.Tell CityOperations were started at respondent's Tell City, Indiana, plant on or about June1942.On March 2, 1944, the UE filed with the Board a petition for certification asbargaining representative of Tell City employees. It had requested in writing respond-8 42 N. L R. B. 1235; 50 N. L R B. 1010; 43 N L It B 1010 (Cases Nos R-4034 and R-5109)0 57 Stat. 163 KEN-RAD TUBE AND LAMP CORPORATION31ent's recognition and had been refused until such time as it was certified by the Board.A hearing was held on the UE's petitionat Tell City on May 10,1944. The UAW-AFLwas represented at this hearing. The respondent, though duly served with notice, didnot enter an appearance. In support of its representational claims, the UE filed 219 des-ignations, of which 195 bore signatures of employees whose names appeared on therespondent's pay roll of March 4, 1944, the said pay roll containing a total of 340employeesThe UAW-AFL in support of its claims of interest in the proceeding,submitted 46 membership applications, 30 of which bore signatures of persons on theMarch 4 pay rollFrom the foregoing it is clear that it was with full knowledge of the UE's represen-tational claims and the representation proceedings pending before the Board, that therespondent and the UAW-AFL on May 16, 1944, executed the contract, previouslyreferred to, covering Tell City employees. In a brief filed with the Board subsequentto the representation hearing, the UAW-AFL asserted that the May 16 contract con-stituted a bar to further proceedings on the UE's petition The Board in its Decisionand Direction of Election," dated May 29, 1944, stated :In view of the fact that the agreement in question was executed with full knowl-edge of the C. I O.'s claim to represent the employees of the Tell City plant as setforth in these proceedings, we find that the agreement is not a bar to a presentdetermination of representatives 8The UAW-AFL further asserted before the Board that a bargaining unit confinedto employees of the Tell City plant was inappropriate. The Board rejected this conten-tion also and ordered an election. In the election held on June 26, 1944, 287 of the 358employees casting valid ballots voted for the UE, 68 for the UAW, and 3 for neitherThe UE was accordingly certified as bargaining representative of Tell City employees,'and since the date of its certification, respondent appears to have dealt with it asexclusive representative of these employees, although apparently it has not formallyset aside or nullified its contractwith the UAW-AFL.In the present proceeding, the UAW-AFL offered no proof of majority representa-tion of Tell City employees as of May 16, 1944, the date of the execution of its contractwith the respondent, its position being that the Tell City plant was not in issue inasmuchas the UE was now the duly recognized bargaining representative of employees at thatplant. The undersigned is unable to agree with the UAW-AFL's position in this respectThe execution of the Tell City contract of May 16 is not properly viewed in isolationbut as a part of a single transaction covering all of respondent's assembly plants If theUAW-AFL did not in fact represent a majority of employees at the Tell City plantas of May 16, its entire position relative to its majority at each of the assembly plantsis rendered vulnerable.'On the basis of evidence submitted of its interest in the representation proceedinginitiated by the UE's petition and the vote registered by Tell City employees in theelection of June 26, the inference that the UAW-AFL did not represent a majority ofTell City employees as of May 16, 1944, is clearly established. The respondent in itsanswer to the Board's complaint admitted that it had no knowledge whether or not theUAW-AFL represented a majority of employees at any of its plants outside Owens-boro at the time it entered into agreementswith the UAW-AFL coveringthese plants,and it is clear from the testimony and entire record of this proceeding, that the respond-ent required and was furnished with no proof of UAW-AFL representation of em-" 56 N. L. R B. 1050 (Case No 14-R-921).9 56 N. L. R. B 1050 (Case No 14-R-921)Case No. 14-R-923. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees at the Tell City, Rockport, Huntingburg, and Bowling Green plants. On theother hand, the respondent refused the UE recognition as representative of its Tell Cityemployees until it had been certified by the Board. The disparity in treatment accordedthese rival labor organizations is obvious, nor is it satisfactorily explained by the posi-tion of the UAW-AFL, apparently supported by respondent, that employees of theOwensboro and the four assembly plants constitute a single appropriate unitAs previously stated, the Board rejected this contention in its Decision and Directionof Election in the matter of the Tell Cityplant 10Nevertheless, the respondent contin-ued to recognize the UAW-AFL as bargaining representative of Tell City employeesand to give effect to the May 16 contract throughout the election period and until theUE had been certified by the Board. Shortly prior to the June 26 election; pursuant tothe terms of its contract with the UAW-AFL and over the protests of employeesaffiliatedwith the UE, it prepared and erected at its Tell City plant, a bulletin boardbearing the UAW-AFL lettering, and permitted UAW-AFL representatives to enterthe plant and assist in the erection of the said bulletin board, though non-employeeswere generally excluded from the plant.On the basis of the foregoing findings of fact and the entire record, the undersignedis convinced and finds that the UAW-AFL did not represent a majority of employeesof the Tell City plant as of May 16, 1944.2.RockportOperations were started at the Rockport plant on or about April 10, 1944. On May27, 1944, the UE requested recognition as bargaining representative of Rockport em-ployees, and on May 31 filed a petition for certification with the Board" During June1944, employees of the Rockport plant affiliated with the UE circulated petitionsamong the employees which stated,inter also,that the signers thereto had neverrequested the UAW-AFL to represent them These petitions were signedby 53 em-ployees. The number of employees on respondent's pay roll at the Rockport plant as ofMay 16, was 72; on November 18, 1944, this number had increased to 103 It appearslikely, therefore, that as of the date of the circulation of the petitions, 53 was a majorityof employees.Admittedly, clue to a rapid turnover in personnel at all of respondent's plants, thesepetitions are notpcr sedecisive as to the actual status of UAW-AFL's representationamong Rockport employees, if any, as of May 16, but in view of the entire circuin-stances and, particularly, of the UAW-AFL's apparent inability to furnish any evidencewhatever. of representation as of May 16,m do raise a strong inference that the UAW-AFL did not represent a majority as of May 16 or thereafter. This inference isstrengthened by an almost total lack of evidence of organizational activity by the10 The following is an excei lit from the Board Decision and Direction of Election(see footnote 7tsupra) -"The record discloses that notwithstanding an integrated Company oiganieation covering allplants of the Company includingthe Tell Cityplant,the latter plant is under the supervision of aseparate manager and has numerous facilities for the production and shipment of articles, independent,of the similar facilities existing at the other plants of the Company Jn addition thereto, it appearsthat while the A F L has been ceitified as the baig,uning iepresentative for sunilai employees at theOwensboro plants, there is no history of collective baigaining upon an ovei-.ill company b.nis Undeithe circumstances and in view of the geographical separation of the Tell City plant and the infre-quency of transfers of employees between plants, we are of the opinion that a unit confined to theemployeesof the Tell Cityplant is appropriate for the purposes of collective bargaining "11 This petition is held in abeyance pending the disposition of the unfair labor piactwes charges12 In response to the Board's subpena foi its iecoid of memberships or authorizations at each ofthe four assembly plants, the UAW-AFL submitted its designations for the Huntingburg and BowlingGiceu plants and these weie checked against the iespondcnt's pay toll of May 16, 1944, foi the twoplants, respectivelyNo scuds or other records of inemheiships or authorizations weie suhnutted withiefcience to the Tell City or Rockpoit plants KEN-RAD TUBE AND LAMP CORPORATION33UAW-AFL among the employees of this plant prior to May 16," the fact thatalthough it is provided in the contract of May 16, there has at no time been a check-offofUAW-AFL dues among employees of the Rockport plant, and no bargaining com-mittee has been constituted by the UAW-AFL for employees of this plant"In view of the foregoing, and the admission of McKinley Ralston, UAW-AFL rep-resentative in charge of organizational activity among respondent's employees, thatUAW-AFL cards were never checked against respondent's pay roll to ascertainwhether or not the UAW-AFL represented a majority of employees, the undersignedis convinced and finds that the UAW-AFL did not represent a majority of employeesof the Rockportplant asofMay 16, 1944.3HuntingburgOperations were started at the Huntingburg plant-on or about October 4, 1943.The UE began organizational activities among employees of this plant at or shortlyafter the time it was placed in operation, and on or about November 1943, filed withthe Board a charge of unfair labor practices. This charge was later withdrawn but,admittedly, informedWilliam Stanley Burlew, plant manager of the Rockport andHuntingburg plants and a vice president and stockholder of respondent, that the UEwas engaging in organizational activities among employees of the Huntingburg plantBurlew testified, houiever, that prior to May 16, 1944, he had no knowledge that theUAW-AFL was attempting to organize Huntingburg employees There is in fact noevidence of organizational activity by the UAW-AFL among Huntingburg employeesprior to May 16, except two application for membership caids signed prior to thatdate. Burlew testified that he first encountered a UAW-AFL representative at Hunt-ingburg "shortly after the army left." As previously stated, the Government relin-quished possession of respondent's plants on May 25, 1944As of May 16, 1944, there were approximately 323 employees in the HuntingburgunitThe UAW-AFL's explanation of its failure or inability to submit more than thetwo cards showing employee authorizations as prior to May 16, 1944, was the rapidturnover in personnel, according to UAW-AFL representatves, as an employee wassevered from respondent's pay roll, his application for membership or other evidenceof authorization was destroyed." That there was a rapid turnover of personnel in allof respondent's plants is undisputed. Hoi\ ever, the UAW-AFL's alleged destruction ofrepresentation evidence, as stated, requires that the issue he resolved on the basis ofsuch inferences as properly may be drawn from the entire facts and circumstancesshown by the record of this proceeding.The almost total lack of evidence of UAW-AFL organizational activity amongHuntingburg employees prior to May 16, 1944, respondent's failure to require proof ofrepresentational claims although it had knowledge that a rival union was attemptingto organize these employees, and Ralston's admission that no check of cards was made13EdithMosby,employee of the Rockport plant,who with others circulated the UE petitions inJune 1944,testified that she had heardof no UAW-AFL meetings or other oig.unzational activityamong employees of the Rockport plant, other than a letter iecuved through the maul from theIJAW-AFL on or about June 16, 1944, enclosing a copy of theRockpoi t coral act and aUAW-AFLmembership application card14There was a check-off of dues at the iiuntuigbuigand BowlingCiLenplants,and huganuugcommittees were eventually set up for emplo}ees of those plants1i The UA\V-AFL exacted no dues in for to the date on which the wage net cases in ovided for inthe several contracts' took effect,and, therefore,accordingtoUAW-AFL witnesses,these was noreason to retain in the files evidence of non-dues paying authorizations aftei the employee had beenscsered from the pay roll. 34DECISIONS OF NrATIONA1. LABOR RELATIONS BOARDagainst respondent'spay roll,"'are circumstances which raise a strong presumptionthat the UA\V-AFL did not representa majority of employees as of May 16 or priorthereto. The first specific evidence ofmore than nominalUAW-AFL activityanioni;Huntingburg employeesis the selection of a bargaining committee for employ ecs ofthis plant in the latter partofAugust 1944It further appears that,although main-tenance of membership and check-off of dues were provided in the May 16 contract,there was no check-off of duesprior toJuly or August, 1944On thebasis of the foregoing findings of fact and the entire record, the undersignedis convincedand finds that the UAW-AFL did notrepresent a majority of employeesof the Huntingburgplant as ofMay 16, 1944.4. Iowling GreenOperations started at the Bowling Green plant on or about July 10, 1943. In earlySeptember, 1943, Ralston addressed letters toWalter Beauchamp, then employed atthe Bowling Green plant, for the purpose of arranging a meeting with Bowling Greenemployees. Beauchamp previously had been employed at the Owensboro plant andapparently was an active UAW-AFL member while thus employed. He testified thatorganizational meetings for Bowling Green employees were held in the fall of 1943, buton a oss-examination admitted that these early meetings were attended only by mem-bers of the UAW-AFL organizing committee and that there were no meetings held foremployees generally prior to April 1, 194417 The first UAW-AFL meeting for BowlingGreen employees, of which there is specific and convincing evidence, occurred on oraboutMay 25, 1944, 8 subsequent to the execution of the May 16 contractOn or about May 2, 1944, organizational letters with application for membershipcards attached ii ere mailed by the UAW-AFL to Boca ling Green employees. It furtherappears that in reply to anti-union pamphlets distributed by a local "Citizen's Commit-tee." theUAW-AFL on a (late prior to May 16 distributed handbills among theemployeesRalston testified that the UAW-AFL handled a single grievance for aBon ling Green employee as early as September, 1943. The foregoing is the only specificevidence of UAW-AFL organizational activity prior to May 16, except application formembership and authorization cards submitted in response to the Board's subpoenaA check of these designations against respondent's pay roll of May 16 revealed thatof a total of 588 designations, 316 bore signatures of names appearing on the pay rollof that date, whereas only 20 of the 316 designations were elated prior to May 16. As ofMay 16, there were 844 employees on the Bowling Green pay roll, including a smallgroup of employees not included in the bargaining unit. Previous mention has beenmade of the rapid turnover of personnel, but it is significant that, whereas a majorityof the designations submitted by the UAW-AFL bore signatures corresponding withnavies on the May 16 pay roll, only 20 of these designations were dated prior to May 16.Ralston testified that the UAW-AFL had majority representation of Bowling Greenemployees "possibly two or three weeks" prior to May 16, or "something like that." Headmitted that no check of cards was made against respondent's pay roll to determine theUAW-AFL's representation status and that his information as to a majority was based10 Ralstons entire testimony concei wingtheUAW- AFL'salleged majority representations, as ofthe date ofthe contracts, was confused and unconvincing Questioned on cross-examination,"Do you,as a matterof fact, havefifty-one percent of the employees of the Huntingburg plant" he answered,"I don'tknow "17Beauchamp,late, testified that he was transferred from the Bowling Green plant back to Owens-hmo on September 12, 1943, andwas not again ietu,ned to Bowling Green untilon or about May1,194418There may have been meetings of groups of employees prim to that (late,but evidence of suchp—or meetings is exceedingly Hague and tenuous KEN-RAl TUltliN I) LAMP L I:1'UkAT1ON5on informationwhich he got from key employees of the various departments as to thetotal number of employees in the bargaining unit.Board witnesses Samuel Childress, Roy Manning, and Lawrence E Clarkl° testifiedto the effect that at a UAW-AFL meeting of June 8, 1944, Ralston stated that theUAW-AFL now represented a majority of employees. Childress testified that at pre-vious meetingsRalston had stated that the UANNr-AFL wanted to help the employeesbut "couldn't help . . until they had a majority in the plant," and that at the June8meeting Ralston stated that the UAW-AFL now had a majority and that he wasafraid to say so sooner because he was not sure Ralston denied the testimony of thesewitnesses and testified that what he actually said was that due to rapid turnover inpersonnel it was essential to continue to recruit new members in order to preserve theUAW-AFL's majority. Ralston's testimony was uncorroborated although numerouswitnesses for the UAW-AFL testified concerning the June 8 meeting In view of thegenerally vague and unsatisfactory character of Ralston's testimony, and its lack ofcorroboration, the undersigned accepts the version of his June 8 statements given bythe Board'switnesses.Childress further testified, without contradiction, that duringthe continuance of the hearing in this proceeding, Marvin Burnett, chairman of theUAW-AFL bargaining committee at the Bowling Green plant, in questioning himconcerningthe posting of the Bowling Green contract,20 stated that the, contract wasposted on May 29, and "that the reason that they hadn't posted it sooner, they didn'thave the majority." This undisputed testimony is creditedIt appears that the first check-off of dues at the Bowling Green plant occurred inmy or later. George F. Callahan, plant manager of the Bowling Green plant, testifiedthat he first learned of respondent's contract with the UAW-AFL in the middle orlatter, part ofMay 1944. He did not participate in the negotiations leading to theexecution of the said contract.On June 29, 1944, Warren*C. Riley, JAM representative, requested recognition asbargaining representative of machinists employed at the Bowling Green plant. On July8, respondentreplied, refusingrecognition unless the IAM were certified by the Boardand citing its contract with the UAW-AFL.In view of the foregoing findings of fact and the entire record, the undersigned isconvinced and finds that the only reasonable inference that can be based thereon is thatthe UAW-AFL did not represent a majority of employees at the Bowling Green plantas of May 16, 1944, aninferencenot satisfactorily explained or met by evidence adducedby i espondent or the UAW-AFL.C Concluding findutgsThe May 16 contracts were executedat a timewhen the United States Governmentwas inpossession of respondent's plants Itfurtherappearsthat the UAW-AFL wasemphaticand insistent in its demandsthat contracts be executed to cover each of theassembly plants,and that a modificationof the NWLB's directive order, favoring therespondentin certain respects,was agreed upon as part of the transaction whichresulted in the executionof the several contracts. It does not appear that respondent,at the time thesecontracts were executed,was motivatedby any desire to favor theUAW-AFL. Itsaction is more reasonably explained in termsof expediency, self-interest,and a desireto extricateitself froma difficultposition.Nevertheless, its actionin recognizingthe UAW-AFL as bargaining representative of each of its assemblyplants and executionof contracts covering these plants was a most potent form ofassistanceto the saidlabor organizationand interference with the right of employees19Childress,Manning,and CIai ka ei e imnibeisof the UAW-AFL, 11 dining a shop stew.u d°0 See footnote 3,supra 361DGCISIONSOF NATIONALLABOR RELATIONS BOARDunder the Act to freedom of choice in the selection of bargaining representatives,unlessthe UAW-AFL was in fact the majority representative of employees in the severalunits, respectivelyThe undersigned has found that the UA\VV-AFLwas not infact themajority representative of the said employees. It is significant that at the Tell Cityplant, the only one of the assembly plants where a bargaining election has been held,the employees have voted overwhelmingly in favor of a riial labor organization.From the entire testimony and record, it appears that as of the date of the executionof the May 16 contract;, both the UAW-AFT. and the respondent took-the position thatthe UAW-AFL, because of its certificationas bargainingrepresentative of employeesof the Owensboro plants, the original and by far thelargestof all respondent's opera-tions," entitled it to an extension of the Owensboro contract to cover the four assemblyplants This would explain the failure of the respondent to demand proof of the UAW-AFL's majority at the four assembly plants, respectively, and the UAW-AFL's failureto establish a majority in the respective plants before seeking recognition and contractscovering their.While the assembly plants in fact represented an expansion of respond-ent's business and an effort to escape the manpower shortage existent at Owensboro,there was a sufficient amount of transfers of employees from the Owensboro to theassembly plants and shifting of departmental functions, that the UAW-AFL may verywell have believed that its interests as bargaining representative of Owensboro em-ployees required that it extend its jurisdiction and contractual relationships withrespondent to cover the assembly plants It is true that by the execut on of separatecontracts for each of the assemblyplants,respondent and the UAW-AFL appear tohave recognized that bargaining units confined respectively to each of the plants wereappropriate, but assumingarquendothat in the first instance they acted in entire goodfaith, in view of their know ledge that representation proceedings involving the TellCity plant were pending before the Board, caution should have dictated that they delaythe execution of contracts covering the assembly plants until such time as the Boardhad disposed of the representationissueraised by the UF_'s petition.As previously stated, the Board, in the aforesaid representation proceeding Ras pre-sented with and considered the UAW-AFL's contention that a bargainingunitconfinedto the Tell City plant was inappropriate, and rejected it." There is nothing in therecord of this proceeding that persuades the undersigned that the Board's determinationof an appropriate unit confined to employees of the Tell City plant, should he disturbed.Since there is no essential difference in the relationship existing between the Owens-boro and the Rockport, Huntinghurg, and Bowling Green plants, and that existingbetween the Owensboro and Tell City plants, it appears and the undersigned finds thatthe Board's determination of an appropriate unit confined to employees of the Tell Cityplant applies also to each of the remainder of respondent's assembly plants.Following the Board's Decision and Direction of Election in the matter of the TellCity plant,-' issued on May 29, 1944, the respondent took no action to set aside thecontracts which it had on May 16 executed with the UAW-AFL, but continued to giveeffect to the contract covering the Tell City plant until certification of the UE pursuantto the election of June 26, 1944, and to the contracts covering Rockport, Huntinghurg.and Bowling Green plantsto thisdate. The undersigned has referred to benefits andspecial privileges accruing to the UAW-AFL by virtue of these contracts ; these includethe erection and exclusive use of bulletin boards, the admission of its representatives tothe various plants whereas representatives of rival labororganizationsare excluded,the distribution of its contracts to newly hired employees by foremen of the respective-tAs of May 16, 1944, the Owensboro plants employed in excess of 3,000 persons.22 See footnote 9, supra2'See footnote7, sepia. KEN-RAI) TUBE AND LAMP CORPORATION37plants, and a check-off of dues at the Huntingburg and Bowling Green plants, as wellas the prestige accruing to the organization by virtue of the wage increases, andvacation and seniority privileges provided by the contracts Each of these benefits andspecial privileges represents a potent form of company assistanceIn view of the total situation as set forth in preceding paragraphs of this Report andas revealed by the entire record, the undersigned finds that by its recognition of andexecution of contracts with the UAW-AFL on May 16, 1944, covering the Tell City,Rockport, Huntingburg, and Bowling Green plants, respectively, and by benefits andspecial privileges accruing to the UAW-AFL by virtue of the aforesaid recognition andcontracts, the respondent has sponsored and assisted the UAW-AFL as alleged in theBoard's complaint and has thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed them in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities, of the respondent set forth in Section III,above, occurringin connectionwith theiroperationsdescribed in Section I, above, havea close, intimate,and substantial relation totrade, traffic, and commerce among theseveral States and tend tolead to labordisputes burdeningand obstructing commerceand the freeflow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, the under-signed will recommend that it cease and desist therefrom and take certain affirmativeaction which the undersigned finds necessary to effectuate the policies of the Act.The undersigned has found that the respondent sponsored and assisted the UAW-AFL by its recognition of the UAW-AFL as bargaining representative of employeesat its Tell City,, Rockport, Huntingburg, and Bowling Green plants, respectively, andby its execution with the UAW-AFL on May 16, 1944, of contracts covering the saidplants. The undersigned accordingly will recommend that the respondent withdraw itsrecognition of the UAW-AFL as bargaining representative of any of its employees atitsTell City, Rockport, Huntingburg, and Bowling Green plants, and that it cease anddesist from giving effect to each of the said contracts, as well as to any extension,renewal, modification or supplement thereto and any superseding contracts which maynow he in force The undersigned will further recommend that the respondent reim-burse its employees in the amount of all membership dues or fees deducted from theirwages pursuant to the provisions of the aforesaid contractsNothing herein shall be taken to require the respondent to vary. those wages, hours,seniority, and other such substantive features of its relations with the employees them-selves Which the respondent has established in the performance of the contracts, or asthe said contracts have been extended, renewed, supplemented, or supersededUpon the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAWIInternationalAssociation ofMachinists and United AutomobileWorkers ofAmerica, each affiliated with the American Federation of Labor, and United Electrical.Radio & Machine Workers of America, affiliated Ns ith the Congress of IndustrialOrganizations, are labor organizations within the meaning of Section 2 (5) of the Act2.By recognizingUnited AutomobileWorkers of America, affiliated with theAmerican Federation of Labor, as exclusive bargaining representative of employeesat its Tell City, Huntingburg, and Rockport, Indiana, and Bowling Green, Kentucky,plants, andby the execution on May 16, 1944, of contracts with United AutomobileWorkers of America, affiliated \s ith the .\mcrican Federation of Labor, covering cm- 38I) ECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of the aforesaid plants, and by giving effect to the said contracts, the respondenthas interfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and thereby has engagedin and is engaging inunfair labor practices within themeaningof Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the under-signed hereby recommends that the respondent,Ken-Rad Tube and Lamp Corporation,its officers,agents,successors,and assigns, shall1.Cease and desist from(a)RecognizingUnited AutomobileWorkers of America, affiliated with theAmerican Federation of'Labor,as the representative of any of the employees of itsTell City,Rockport,Huntingburg, and Bowling Green plants,for the purpose of deal-ing with the respondent concerning grievances,labor disputes,wages, rates of pay,hours of employment,or other conditions of employment;(b)Giving effect to its contracts with United AutomobileWorkers ofAmerica,affiliated with the American Federation of Labor, covering employees of its Tell City,Rockport,Huntingburg,and Boo ling Green plants, respectively,or to any modifica-tion,extension,supplement or renewal thereof, or any superseding contracts with it;2Takethe following affirmative action which the undersigned finds will effectuatethe policies of the Act(a)Withdraw all recognition of United Automobile Workers of America,affili-ated with the AmericanFederationof Labor, as representative of any of the employeesof its TellCity,Rockport,Huntingburg, and Bowling Green plants,for the purpose ofdealingwith the respondent concerning grievances,labor disputes,wages, rates of pay,hours of emplo}nnent, or other conditions of employment,at any and all of the afore-said plants.(b) Reimburse the employees of its Huntingburg and Bowling Green plants, and atitsRockport plant if such clues or fees have been deducted, for membership dues or feesdeducted from their wages pursuant to the check-off provisions of its contracts withthe United AutomobileWorkersofAmerica,affiliated with the American Federationof Labor,by payment to each of them of a sum of money equal to the total of such duesor fees deducted from his or her wages ;-(c) Post immediately on its bulletin boards,or other regular places where notices areposted,throughoutitsTell City,Rockport, Huntingburg,and Bowling Green plants,and maintain for a period of at least sixty(60) consecutive days from the date 'ofposting, notices to employees of its said plants stating:(1) that the respondent willnot engagein the conductfrom which it has been recommended that it cease and desistin paragraph 1 (a) and(b) of these recommendations,(2) that the respondent willtake the affirmative action set forth in paragraph 2 (a) and(b) of these recommenda-tions;(3) that its employees are free to become or remain members of any labororganization of their choice,and that the respondent will not discriminate against thembecause of membership or activities in behalf of the said labor organizations ;(d)Notify theRegional Director for the-Fourteenth Region in writing within ten(10) days from the(late of the receipt of this Intermediate Report what steps therespondent has taken to comply therewith-It is further recommended that,unless on or before ten(10) days from the date ofthe receipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it w ill complyww ith the foregoing recommendations,the National Labor KEN-RAD TUBE A\NT) L.\\11' CORPORATION39Relations Board issue an order requiring the respondent to take the action aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of the NationalLabor Relations Board, Series 3, as amended, effective November 26, 1943, any partyor counsel for the Board may within fifteen (15) days from the (late of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II of saidRules and Regulations, file with the Board, Rochambeau Building, Washington, D. C,an original and four copies of a statement in writing setting forth such exceptions tothe Intermediate Report or to any other part of the record or proceeding (includingrulings upon all motions or objections) as he relies upon together with the original and-four copies of a brief in support thereof. Immediately upon the filing of such statementof exceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional Director. As further provided in said Section 33, should any party desirepermission to argue orally before the Board, request therefor must be made in writingto the Board within ten (10) days from the date of the order transferring the case tothe Board\VILLIAarE.SPENCERTrialExaw1UicrDated January 19, 1945.00